Defendant appeals from a conviction and sentence for having unlawfully in his possession intoxicating liquors for beverage purposes.
The case comes before us on a single bill of exceptions reserved to the overruling by the trial judge of a motion for a new trial based upon the insufficiency of the evidence adduced at the trial to convict.
This court is without jurisdiction to review this complaint, as the appellate jurisdiction of the Supreme Court extends to criminal cases on questions of law alone. There was some evidence before the trial judge of facts essential to conviction. Const. 1921, § 10, art. 7; State v. Franques, 156 La. 462, 100 So. 682; State v. Venezia, 151 La. 349, 91 So. 761; State v. Tyler,150 La. 131, 90 So. 538.
The conviction and sentence are therefore affirmed. *Page 199